Name: COMMISSION REGULATION (EC) No 2910/95 of 18 December 1995 on the supply of rye flour intended for the people of Georgia, Armenia, and Azerbaijan
 Type: Regulation
 Subject Matter: trade policy;  plant product;  foodstuff;  transport policy
 Date Published: nan

 No L 305/8 EN Official Journal of the European Communities 19 . 12. 95 COMMISSION REGULATION (EC) No 2910/95 of 18 December 1995 on the supply of rye flour intended for the people of Georgia, Armenia, and Azerbaijan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1975/95 of 4 August 1995 on actions for the free supply of agricul ­ tural products to the peoples of Georgia, Armenia, Azer ­ baijan, Kyrgyzstan and Tajikistan ('), and in particular Article 4 ( 1 ) thereof, Whereas, Commission Regulation (EC) No 2009/95 (2), laying down the rules for the application of Council Regulation (EC) No 1975/95, and in particular Article 2 (2) thereof, provides that the tenders for the free supply of processed products may relate to the quantity of basic product to be taken from intervention stocks as payment for the supply, and, where applicable, in accordance with Article 5 (2), as payment for the costs of processing, pack ­ aging and marking ; Whereas, it is appropriate to open without delay a ten ­ dering procedure for the supply of 14 500 tonnes of rye flour ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 3 1 . In accordance with Article 4 of Regulation (EC) No 2009/95 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee, Division VI/G.2 (Office 10/05 or 10/08), Rue de la Loi/Wetstraat 130, B-1049 Bruxelles/Brussel . The closing date for the lodgement of tenders shall be 8 January 1996 at 5 p.m. (Brussels time). In the case of non-acceptance of offers on 8 January 1996, a second closing date for the lodgement of offers shall be 18 January 1996 at 12 noon (Brussels time). In this case all of the dates referred to in Annex I shall be carried forward by 10 days. 2 . The offer of the tenderer shall indicate the quantity of rye, to be taken over from the intervention stocks referred to in Annex II as payment for the supply, neces ­ sary to cover all costs of the supply as specified in Article 2 to the delivery stage laid down. The quantities awarded must leave the stocks within a period of one month from the date of notification of the award. An additional offer may be made for a product delivered free on wagon. The loading rate of the railway station proposed must be at least 1 000 tonnes per day. The offer shall be expressed in tonnes of rye (net weight) to be exchanged for a tonne of finished product (net weight). 3 . The tendering security referred to at Article 6 ( 1 ) (f) of Regulation (EC) No 2009/95 is fixed at ECU 25 per tonne of flour. 4 . The security referred to at Article 8 ( 1 ) of Regulation (EC) No 2009/95 is fixed at ECU 230 per tonne of flour. Article 4 1 . The certificate of removal referred to - in the third indent of Article 12 (3) of Regulation (EC) No 2009/95 shall be established on the basis of the model in Annex III . 2 . The take-over certificate shall be established on the basis of the model in Annex IV. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the supply costs of 14 500 tonnes (net) of rye flour as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2009/95, and in particular Article 2 (2) thereof. Article 2 The supply shall include : (a) delivery of the product specified in Annex I, free on board, stowed on the boat. The loading rate of the port proposed must be at least 1 000 tonnes per day ; (b) the packaging and marking of the product in accord ­ ance with the instructions set out in Annex I. The goods must be made available for loading on board ship, for a maximum period of 10 days with effect from the dates laid down in Annex I. (&gt;) OJ No L 191 , 12. 8 . 1995, p. 2. (A OJ No L 196, 19. 8 . 1995, p. 4. 19. 12. 95 EN Official Journal of the European Communities No L 305/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1995 . For the Commission Franz FISCHLER Member of the Commission No L 305/10 EN Official Journal of the European Communities 19 . 12. 95 ANNEX I 1 . Product to be supplied : rye flour. 2. Characteristics and quality of die goods (') : flour of fair, sound and marketable quality, free of odour and live or dead pests ; the flour shall meet the following conditions :  moisture content : 14 % maximum,  Hagberg falling number of at least 120, including the preparation (agitation) time of 60 seconds,  ash content : 1,10 % maximum, as a percentage of dry matter. 3 . Total quantity : 14 500 tonnes (net weight). 4. Description of the lots : six lots. Each lot to be delivered to one port only (or one station only) :  Lot No 1 : 2 500 made available with effect from 8 . 2. 1996  Lot No 2 : 2 500 made available with effect from 12. 2. 1996  Lot No 3 : 2 500 tonnes made available with effect from 16. 2. 1996  Lot No 4 : 2 500 tonnes made available with effect from 20 . 2 . 1996  Lot No 5 : 2 500 tonnes made available with effect from 24. 2. 1996  Lot No 6 : 2 000 tonnes made available with effect from 28 . 2. 1996 5. Packaging (2) : the six lots will be packaged in new mixed jute/polypropylene sacks each containing 50 kilogrammes net. OJ No C 114, 29. 4. 1991 (under IIJB.(2) (c)). The sacks will be packed in new polypropylene 'slinged bags/big bags', closed on top, at the rate of 21 sacks , preferably interlocked (1+2 and 2 + 1 ), of 50 kilo ­ grammes per 'big bag'. The 'big bags' will be sealed under the responsibility of the contractor. 6. Marking : the marking of the sacks (information in the Russian language plus European flag) must conform to the requirements laid down in the OJ No C 114, 29. 4. 1991 (under II.B. (3)). 7. Stage of supply : fob stowed or free on wagon (fow). (') The successful tenderer shall deliver to the transporter a certificate from an official entity, certifying that for the product to be delivered, the standards applicable, relative to nuclear radiation, in the Member State concerned have not been ex ­ ceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodium - 131 levels . (2) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 19 . 12. 95 I EN 1 Official Journal of the European Communities No L 305/11 ANNEX II (tonnes) Places of storage Quantity GERMANY I Lot No 1 KÃ ¼hne &amp; Nagel AG &amp; Co. Abt. WG D-21107 Hamburg 1 219 Rieke &amp; Co. Lagerhaus  I. Spedition D-37154 Northeim 275 Lagerhaus Rethem Dr. Pleines GmbH &amp; Co. D-27336 Rethem 3 506 Lot No 2 Lagerhaus Rethem Dr. Pleines GmbH &amp; Co. D-27336 Rethem 5 000 Lot No 3 Lagerhaus Rethem Dr. Pleines GmbH &amp; Co. D-27336 Rethem 2 607 Wandel &amp; Co. Am Holzhafen 12 D-28237 Bremen 1 402 Anker-Schiffahrts-Gesellschaft mbH D-28237 Bremen 991 Lot No 4 Anker-Schiffahrts-Gesellschaft mbH D-28237 Bremen 5 000 Lot No 5 l Anker-Schiffahrts-Gesellschaft mbH D-28237 Bremen 768 Kleeschulte GmbH Borchen D-33178 Borchen 545 Birkenfelder Kornspeicher Hans Kirst &amp; Co. D-55768 HoppstÃ ¤dten-Weier 165 Gesellschaft f. Lagerei D-86368 Gersthofen 647 Rhenania Umschlag und Lagerei GmbH D- 1 0997 Berlin 2 996 Lot No 6 I Anker-Schiffahrts-Gesellschaft mbH D-28237 Bremen 4 000 No L 305/12 rEN Official Journal of the European Communities 19 . 12. 95 Alternatively, the tenderer may make an offer relating to the quantity of rye to be taken over from the following Danish intervention stocks. (tonnes) Places of storage Quantity DENMARK Lot No 1 DLG, SkrivensgÃ ¥rd HvilsÃ ¸hÃ ¸jvej 222 DK-9700 BrÃ ¸nderslev 5 000 Lot No 2 DLG, SkrivensgÃ ¥rd HvilsÃ ¸hÃ ¸jvej 222 DK-9700 BrÃ ¸nderslev 1 342,520 DLG, DAC Siloer, silo 97 Thistedvej 62 DK-9400 NÃ ¸rresundby 953,700 OvergÃ ¥rd Gods , Anker I OvergÃ ¥rdsvej 28 DK-8970 Havndal 2 703,780 Lot No 3 Korn og Foderstofforretningen Hal 9 B, Norupvej 68 DK-5450 Otterup Emmelev 3 266,60 OvergÃ ¥rd Gods, Anker I OvergÃ ¥rdsvej 28 DK-8970 Havndal 1 831,980 Lot No 4 Korn og Foderstofforretningen Hal 9 B, Norupvej 68 DK-5450 Otterup Emmelev 245,780 OvergÃ ¥rd Gods, Carlsen Byggecenter HÃ ¸jsilo 2, GrenÃ ¥vej 754 DK-8541 SkÃ ¸dstrup 1 231,820 OvergÃ ¥rd Gods, FuglsÃ ¸hus Hus nr. 5, FuglsÃ ¸markvej 8 DK-8970 Havndal 3 522,400 Lot No 5 KFK, Hal A BirkegÃ ¥rdsvej DK-8361 Hasselager 2 415,360 OvergÃ ¥rd Gods, Carlsen Byggecenter HÃ ¸jsilo 2, GrenÃ ¥vej 754 DK-8541 SkÃ ¸dstrup 1 522,240 OvergÃ ¥rd Gods, TÃ ¸rresiloer OvergÃ ¥rdsvej 28 DK-8970 Havndal 963,820 Lot No 6 OvergÃ ¥rd Gods, Anker I OvergÃ ¥rdsvej 28 DK-8970 Havndal 4 000,000 19 . 12. 95 EN Official Journal of the European Communities No L 305/13 The characteristics of the lots shall be supplied to the tenderers by the intervention agencies. Addresses of the intervention agencies : GERMANY BLE Adickesallee 40 D-60322 Frankfurt am Main Postfach 18 02 03 D-60083 Frankfurt am Main Tel .: (49 69) 1564 0 ; Fax : (49 69) 1564-793/794. DENMARK Landbrugsministeriet EU-Direktoratet Nyropsgade 26 DK-1780 Kjabenhavn K. Tel. : (45 33) 92 70 00 ; Fax : (45 33) 92 69 48 . No L 305/14 EN Official Journal of the European Communities 19 . 12. 95 ANNEX III Certificate of removal of products from intervention stocks Intervention agency : Tender Regulation : (EC) No Tender : Product : ¢. Lot No : Identification No Name of store Quantities removed Effective date of last physical removal Date, stamp and signature of the intervention agency 19 . 12. 95 TENI Official Journal of the European Communities No L 305/ 15 ANNEX IV Takeover certificate I , the undersigned, (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : I Packaging : Number of sacks : \ of 'Big Bags ' : Total quantity in tonnes net : gross : Place and date of takeover : \ Name of boat : \ Name/address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of transporter